979 F.2d 851
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHIGAN ROAD BUILDERS ASSOCIATION, INCORPORATED, et al.,Plaintiffs-Appellants,v.James J. BLANCHARD, et al., Defendants-Appellees.
No. 91-1575.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1992.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs appeal the judgment entered by the district court in favor of defendants, the court having found against plaintiffs on all their claims for declaratory and injunctive relief.   Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting judgment to defendants.


2
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   While the panel differs with some of the conclusions of the district court concerning lack of standing, we nevertheless agree with the court's reasoning concerning the merits of the claims brought by plaintiffs, and therefore adopt that reasoning as set out by the court in its opinion of April 11, 1991.   Under the circumstances of this case, resolution of the appeal is governed by the Supreme Court's opinion in  Fulliolve v. Klutznick, 448 U.S. 448 (1980), rather than by the opinion released in  City of Richmond v. J.A. Croson, 488 U.S. 469 (1989).


3
The judgment of the district court, dated April 11, 1991, is affirmed.